Order entered October 12, 2016




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-16-00961-CV

                      IN THE INTEREST OF P.H., A MINOR CHILD

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 15-633-X

                                           ORDER
       We GRANT court reporter Pamela K. Sumler’s extension request and ORDER the

reporter’s record in this “child protection case” be filed no later than October 17, 2016. We

caution Ms. Sumler that failure to comply may result in an order she not sit until the record is

filed. See TEX. R. APP. P. 28.4(b).

       We note the clerk’s record reflects the trial court allowed Mother’s trial counsel, Ramiro

Garcia, to withdraw and appointed Frankie Adler as appellate counsel for Mother. Accordingly,

we DIRECT the Clerk of the Court to remove Mr. Garcia as Mother’s counsel and substitute

Mr. Adler in his place. We further DIRECT the Clerk to send a copy of this order to the

Honorable Cheryl C. Lee Shannon, Presiding Judge of the 305th Judicial District Court; Ms.

Sumler; and, the parties.

                                                     /s/   CRAIG STODDART
                                                           JUSTICE